Bruce, J.
(after stating’ the facts as above). The first ground which is urged for a reversal by defendant and appellant is that the indorsement by the plaintiff hank was merely “Security State Bank,” when the indorsement should have been “Security State Bank of Brantford, North Dakota.” There is evidently no merit in this objection, at least on demurrer. The action is brought in the name of the Security State Bank; the complaint alleges that the plaintiff is a duly organized and authorized banking corporation, and, if it has any other name, such does not appear upon the face of the complaint, and the point could certainly not be raised by general demurrer.
The next objection is that the indorsement of the “Security State Bank was made by means of a rubber stamp.” Whether this is true •or not does not appear on the face of the complaint or in the record which is before us, and the sufficiency of the rubber stamp is therefore not presented to us. In addition to this fact is the fact that the complaint states that the checks were properly indorsed by the plaintiff and presented to the said defendant for payment, and the complaint also shows that the defendant was the drawee bank. “A ‘proper indorsement’ as used with reference to an indorsement on a negotiable instrument means such indorsement as the law merchant requires in order to authorize payment to the holder. If presented by the original payee no indorsement would be proper, or at least necessary. If presented by another, a proper indorsement to show such other’s title would be requisite. Kirkwood v. First Nat. Bank, 40 Neb. 484, 24 L.R.A. 444, 42 Am. St. Rep. 683, 58 N. W. 1016, 1018.” 6 Words & Phrases, 5691. There is no claim that the indorsements prior to that of the Security State Bank were in any way irregular, and the indorsement of such Security State Bank, under the circumstances of the case, was not necessary to show the title of the plaintiff or to the payment. The complaint shows an indorsement, “Security State Bank.” The de*459murrer does not show or specify any defect in this indorsement. It is •quite common for officers of corporations to affix their names to the signature of such corporations, and it would have been perfectly proper for the plaintiff to have indorsed the check, “Security State Bank, by -President or Cashier,” etc., as the case might be. We know of no statute or common-law holding, however, which makes the name of an officer of such corporation necessary to the signature or indorsement of the corporation. As far as we can read the certificate of the defendant bank, it was that the check was good when properly indorsed. In other words, that it was accepted as regards the plaintiff and all subsequent transferees who should hold it by proper indorsement. There is nothing which would in any manner seem to question the regularity of the indorsements appearing thereon at the time of its presentment for certification. The defendant says in his brief that “the indorsements were made with a rubber stamp. The cashier of the State Bank refused to accept or pay the cheeks unless the Security State Bank would properly indorse them, which request was refused. The State Bank, drawee, then caused each check to be indorsed in these words, “good when properly indorsed.” Whether this is true, or not, however, we do not know. We presume that a bank is not required to certify or to honor a check, and cannot be held liable by the payee or indorsees of such check for such refusal. National Bank v. Millard, 10 Wall. 152, 19 L. ed. 897; 5 Am. & Eng. Enc. Law, 1062. Not being compelled to certify a check, the defendant may certify them on any condition that it pleases, and no doubt in the case at bar could have refused to certify or pay the checks unless the indorsement of the Security State Bank was in writing, or at any rate accompanied by the signature of one of the officers thereof. This defense, however, is not raised by the demurrer. There is, as we said before, nothing in the demurrer about a rubber stamp, or concerning any refusal of the defendant to accept or pay the check unless some other indorsement was made.
We realize that the North Dakota statute provides that “the name assumed by such (banking) association shall not be .the name of any other bank in the state.” See subdivision 1, § 4631, Bev. Codes 1905, being subdivision 1 of § 5148 of the Compiled Laws of 1913. Even, however, if there were other baúles in the state of the same name, *460this fact would not protect the plaintiff bank from its liability on its indorsement, nor have we anything before us to show which of the numerous banks, if numerous banks there are of the same name, was first incorporated.
A claim is also made that protest fees are not authorized by statute on domestic checks or bills of exchange. This fact, however, if fact it be, does not render the complaint vulnerable on a general demurrer, but would only cut down the amount of the judgment. Defendant also contends that the complaint does not allege that the drawers of the various checks had sufficient credit in the defendant bank to cover the same. This allegation we believe to be unnecessary. The suit is brought upon the defendant bank’s contract of acceptance, and if the acceptance was once made and regular, in other words, if the checks were properly certified, it is immaterial whether the drawers thereof had deposits or not. First Nat. Bank v. Currie, 147 Mich. 72, 9 L.R.A.(N.S.) 701, 118 Am. St. Rep. 537, 110 N. W. 499, 11 Ann. Cas. 241.
The judgment of the District Court is affirmed.